UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12247 SOUTHSIDE BANCSHARES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1848732 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1201 S. Beckham, Tyler, Texas (Address of principal executive offices) (Zip Code) 903-531-7111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The number of shares of the issuer's common stock, par value $1.25, outstanding as of October 22, 2010 was 15,615,780 shares. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4.CONTROLS AND PROCEDURES PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS ITEM 1A.RISK FACTORS ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3.DEFAULTS UPON SENIOR SECURITIES ITEM 4.REMOVED AND RESERVED ITEM 5.OTHER INFORMATION ITEM 6.EXHIBITS SIGNATURES Exhibit Index Certification Pursuant to Section 302 Certification Pursuant to Section 302 Certification Pursuant to Section 906 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share amounts) September 30, December 31, ASSETS Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Investment securities: Available for sale, at estimated fair value Held to maturity, at amortized cost Mortgage-backed and related securities: Available for sale, at estimated fair value Held to maturity, at amortized cost FHLB stock, at cost Other investments, at cost Loans held for sale Loans: Loans Less:allowance for loan loss ) ) Net Loans Premises and equipment, net Goodwill Other intangible assets, net Interest receivable Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Deposits: Noninterest bearing $ $ Interest bearing Total Deposits Short-term obligations: Federal funds purchased and repurchase agreements FHLB advances Other obligations Total Short-term obligations Long-term obligations: FHLBadvances Long-term debt Total Long-term obligations Other liabilities TOTAL LIABILITIES Off-Balance-Sheet Arrangements, Commitments and Contingencies (Note 10) Shareholders' equity: Common stock - $1.25 par, 40,000,000 shares authorized, 17,633,418 shares issued in 2010 and 16,742,835 shares issued in 2009 Paid-in capital Retained earnings Treasury stock (2,017,638 and 1,762,261 shares at cost) ) ) Accumulated other comprehensive income TOTAL SHAREHOLDERS' EQUITY Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (in thousands, except per share data) Three Months Nine Months Ended September 30, Ended September 30, Interest income Loans $ Investment securities – taxable 20 72 Investment securities – tax-exempt Mortgage-backed and related securities FHLB stock and other investments 59 43 Other interest earning assets 4 58 19 Total interest income Interest expense Deposits Short-term obligations Long-term obligations Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Deposit services Gain on sale of securities available for sale Total other-than-temporary impairment losses – – ) ) Portion of loss recognized in other comprehensive income (before taxes) – ) ) Net impairment losses recognized in earnings – ) ) ) Gain on sale of loans Trust income Bank owned life insurance income Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Advertising, travel & entertainment ATM and debit card expense Director fees Supplies Professional fees Postage Telephone and communications FDIC Insurance Other Total noninterest expense Income before income tax expense Provision for income tax expense Net income Less: Net income attributable to the noncontrolling interest ) Net income attributable to Southside Bancshares, Inc. $ Earnings per common share – basic $ Earnings per common share – diluted $ Dividends paid per common share $ The accompanying notes are an integral part of these consolidated financial statements. 2 SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (in thousands, except share amounts) Nine Months Ended September 30, Common Stock Balance, beginning of period $ $ Issuance of common stock (136,419 shares in 2010 and 232,226 shares in 2009) Stock dividend Balance, end of period Paid-in capital Balance, beginning of period Issuance of common stock (136,419 shares in 2010 and 232,226 shares in 2009) Tax benefit of incentive stock options Stock dividend Balance, end of period Retained earnings Balance, beginning of period Net income attributable to Southside Bancshares, Inc. Dividends paid on common stock ($0.51 per share in 2010 and $0.41 per share in 2009) ) ) Stock dividend ) ) Balance, end of period Treasury Stock Balance, beginning of period ) ) Purchase of common stock (255,377 shares in 2010 and 30,691 shares in 2009) ) ) Balance, end of period ) ) Accumulated other comprehensive (loss) income Balance, beginning of period ) Net unrealized gains on available for sale securities, net of tax Reclassification adjustment for gains on sales of available for sale securities included in net income, net of tax ) ) Non-credit portion of other-than-temporary impairment losses on available for sale securities, net of tax 23 ) Reclassification of other-than-temporary impairment charges on available for sale securities included in net income, net of tax 49 Adjustment to net periodic benefit cost, net of tax Net change in accumulated other comprehensive (loss) income ) Balance, end of period Total shareholders’ equity Noncontrolling interest Balance, beginning of period Net income attributable to noncontrolling interest shareholders Capital distribution to noncontrolling interest shareholders ) ) Balance, end of period Total equity $ $ Comprehensive income Net income $ $ Net change in accumulated other comprehensive (loss) income ) Comprehensive income Comprehensive income attributable to the noncontrolling interest ) ) Comprehensive income attributable to Southside Bancshares, Inc. $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Nine Months Ended September 30, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation Amortization of premium Accretion of discount and loan fees ) ) Provision for loan losses Decrease in interest receivable Increase in other assets ) ) Net change in deferred taxes ) Decrease in interest payable ) ) Increase (decrease) in other liabilities ) Increase in loans held for sale ) ) Gain on sale of securities available for sale ) ) Net other-than-temporary impairment losses 75 Gain on sale of assets (7 ) – Loss on disposal of assets - 43 Impairment on other real estate owned 20 Gain on sale of other real estate owned ) ) Net cash provided by operating activities INVESTING ACTIVITIES: Proceeds from sales of investment securities available for sale Proceeds from sales of mortgage-backed securities available for sale Proceeds from maturities of investment securities available for sale Proceeds from maturities of mortgage-backed securities available for sale Proceeds from maturities of mortgage-backed securities held to maturity Proceeds from redemption of FHLB stock Purchases of investment securities available for sale ) ) Purchases of investment securities held to maturity - ) Purchases of mortgage-backed securities available for sale ) ) Purchases of mortgage-backed securities held to maturity ) ) Purchases of FHLB stock and other investments ) ) Net increase in loans ) ) Purchases of premises and equipment ) ) Proceeds from sales of premises and equipment 38 – Proceeds on bank owned life insurance - Proceeds from sales of other real estate owned Proceeds from sales of repossessed assets Net cash provided by (used in) investing activities ) The accompanying notes are an integral part of these consolidated financial statements. 4 SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (UNAUDITED) (in thousands) Nine Months Ended September 30, FINANCING ACTIVITIES: Net increase in demand and savings accounts Net increase in certificates of deposit Net (decrease) increase in federal funds purchased and repurchase agreements ) Proceeds from FHLB advances Repayment of FHLB advances ) ) Net capital distributions to non-controlling interest in consolidated entities ) ) Tax benefit of incentive stock options Purchase of common stock ) ) Proceeds from the issuance of common stock Dividends paid ) ) Net cash (used in) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES FOR CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid SUPPLEMENTAL DISCLOSURES OF NONCASH INVESTING AND FINANCING ACTIVITIES: Acquisition of other repossessed assets and real estate through foreclosure $ $ 5% stock dividend Adjustment to pension liability ) ) Unsettled trades to purchase securities ) ) Unsettled trades to sell securities Unsettled issuances of brokered CDs – The accompanying notes are an integral part of these consolidated financial statements. 5 SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS 1.Basis of Presentation In this report, the words “the Company,” “we,” “us,” and “our” refer to the combined entities of Southside Bancshares, Inc. and its subsidiaries.The words “Southside” and “Southside Bancshares” refer to Southside Bancshares, Inc.The words “Southside Bank” and “the Bank” refer to Southside Bank (which, subsequent to the internal merger of Fort Worth National Bank (“FWNB”) with and into Southside Bank, includes FWNB).“FWBS” refers to Fort Worth Bancshares, Inc., a bank holding company acquired by Southside of which FWNB was a wholly-owned subsidiary.“SFG” refers to Southside Financial Group, LLC, of which Southside owns a 50% interest and consolidates for financial reporting. The consolidated balance sheet as of September 30, 2010, and the related consolidated statements of income, equity and cash flows and notes to the financial statements for the three and nine month periods ended September 30, 2010 and 2009 are unaudited; in the opinion of management, all adjustments necessary for a fair statement of such financial statements have been included.Such adjustments consisted only of normal recurring items.All significant intercompany accounts and transactions are eliminated in consolidation.The preparation of these consolidated financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires the use of management’s estimates. These estimates are subjective in nature and involve matters of judgment.Actual amounts could differ from these estimates. Interim results are not necessarily indicative of results for a full year.These financial statements should be read in conjunction with the financial statements and notes thereto in our Annual Report on Form 10-K for the year ended December 31, 2009.All share data has been adjusted to give retroactive recognition to stock splits and stock dividends.For a description of our significant accounting and reporting policies, refer to Note 1 of the Notes to Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2009. Accounting Standards Accounting Standards Update (ASU) No.2009-16, “Transfers and Servicing (Topic860) - Accounting for Transfers of Financial Assets.” ASU2009-16 amends prior accounting guidance to enhance reporting about transfers of financial assets, including securitizations, and where companies have continuing exposure to the risks related to transferred financial assets. ASU2009-16 eliminates the concept of a “qualifying special-purpose entity” and changes the requirements for derecognizing financial assets. ASU2009-16 also requires additional disclosures about all continuing involvements with transferred financial assets including information about gains and losses resulting from transfers during the period. The provisions of ASU2009-16 became effective on January1, 2010 and did not have a significant impact on our consolidated financial statements. ASUNo.2009-17, “Consolidations (Topic810) - Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities.” ASU2009-17 amends prior guidance to change how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance. ASU2009-17 requires additional disclosures about the reporting entity’s involvement with variable-interest entities and any significant changes in risk exposure due to that involvement as well as its affect on the entity’s financial statements.The provisions of ASU2009-17 became effective on January1, 2010 and did not have a significant impact on our consolidated financial statements. ASUNo. 2010-06, “Fair Value Measurements and Disclosures (Topic820) - Improving Disclosures About Fair Value Measurements.” ASU2010-06 requires expanded disclosures related to fair value measurements including (i)the amounts of significant transfers of assets or liabilities between Levels 1 and 2 of the fair value hierarchy and the reasons for the transfers, (ii)the reasons for transfers of assets or liabilities in or out of Level3 of the fair value hierarchy, with significant transfers disclosed separately, (iii)the policy for determining when transfers between levels of the fair value hierarchy are recognized and (iv)for recurring fair value measurements of assets and liabilities in Level3 of the fair value hierarchy, a gross presentation of information about purchases, sales, issuances and settlements. ASU2010-06 further clarifies that (i)fair value measurement disclosures should be provided for each class of assets and liabilities (rather than major category), which would generally be a subset of assets or liabilities within a line item in the statement of financial position and (ii)company’s should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value 6 measurements for each class of assets and liabilities included in Levels2 and 3 of the fair value hierarchy. The disclosures related to the gross presentation of purchases, sales, issuances and settlements of assets and liabilities included in Level 3 of the fair value hierarchy will be required for us beginning January1, 2011. The remaining disclosure requirements and clarifications made by ASU2010-06 became effective for us on January1, 2010. See Note 9 – Fair Value Measurements. ASU No. 2010-18 “Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset”.ASU 2010-18 provides that modifications of loans that are accounted for within a pool under Subtopic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. ASU 2010-18 does not affect the accounting for loans under the scope of Subtopic 310-30 that are not accounted for within pools. Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40.ASU 2010-18 is effective prospectively for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. Early application is permitted. Upon initial adoption of ASU 2010-18, an entity may make a one-time election to terminate accounting for loans as a pool under Subtopic 310-30. This election may be applied on a pool-by-pool basis and does not preclude an entity from applying pool accounting to subsequent acquisitions of loans with credit deterioration.The provisions of ASU 2010-18 did not have a significant impact on our consolidated financial statements. ASU No. 2010-20, “Receivables (Topic 310) - Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” ASU2010-20 requires entities to provide disclosures designed to facilitate financial statement users’ evaluation of (i) the nature of credit risk inherent in the entity’s portfolio of financing receivables, (ii) how that risk is analyzed and assessed in arriving at the allowance for credit losses and (iii) the changes and reasons for those changes in the allowance for credit losses. Disclosures must be disaggregated by portfolio segment, the level at which an entity develops and documents a systematic method for determining its allowance for credit losses, and class of financing receivable, which is generally a disaggregation of portfolio segment.The required disclosures include, among other things, a roll forward of the allowance for credit losses as well as information about modified, impaired, non-accrual and past due loans and credit quality indicators. ASU2010-20 will be effective for our financial statements as of December31, 2010, as it relates to disclosures required as of the end of a reporting period. Disclosures that relate to activity during a reporting period will be required for our financial statements that include periods beginning on or after January1, 2011. 2.Earnings Per Share Earnings per share attributable to Southside Bancshares, Inc. on a basic and diluted basis have been adjusted to give retroactive recognition to stock splits and stock dividends and is calculated as follows (in thousands, except per share amounts): Three Months Nine Months Ended September 30, Ended September 30, Basic and Diluted Earnings: Net Income - Southside Bancshares, Inc. $ Basicweighted-average shares outstanding Add:Stock options 9 34 Diluted weighted-average shares outstanding Basic Earnings Per Share: Net Income - Southside Bancshares, Inc. $ Diluted Earnings Per Share: Net Income - Southside Bancshares, Inc. $ On March 18, 2010, our board of directors declared a 5% stock dividend to common stock shareholders of record as of April 8, 2010, and payable on April 29, 2010. For the three and nine month periods ended September 30, 2010 and 2009, there were no antidilutive options. 7 3.Comprehensive (Loss) Income The components of other comprehensive (loss) income are as follows (in thousands): Nine Months Ended September 30, 2010 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized losses on securities: Unrealized holding gains arising during period $ $ ) $ Non credit portion of other-than-temporary impairment losses on the AFS securities 36 ) 23 Less:reclassification adjustment for gains included in net income ) Less:reclassification of other-than-temporary impairment charges on AFS securities included in net income ) 26 ) Net unrealized losses on securities ) ) Change in pension plans ) Other comprehensive loss $ ) $ $ ) Three Months Ended September 30, 2010 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized losses on securities: Unrealized holding gains arising during period $ $ ) $ Non credit portion of other-than-temporary impairment losses on the AFS securities – – – Less:reclassification adjustment for gains included in net income ) Less:reclassification of other-than-temporary impairment charges on AFS securities included in net income – – – Net unrealized losses on securities ) ) Change in pension plans ) Other comprehensive loss $ ) $ $ ) Nine Months Ended September 30, 2009 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized gains on securities: Unrealized holding gains arising during period $ $ ) $ Non credit portion of other-than-temporary impairment losses on the AFS securities ) ) Less:reclassification adjustment for gains included in net income ) Less:reclassification of other-than-temporary impairment charges on AFS securities included in net income ) ) Net unrealized gains on securities ) Change in pension plans ) Other comprehensive income $ $ ) $ 8 Three Months Ended September 30, 2009 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized gains on securities: Unrealized holding gains arising during period $ $ ) $ Less:reclassification adjustment for gains included in net income ) Less:reclassification of other-than-temporary impairment charges on AFS securities included in net income ) ) Net unrealized gains on securities ) Change in pension plans ) Other comprehensive income $ $ ) $ 4. Securities The amortized cost and estimated market value of investment and mortgage-backed securities as of September 30, 2010 and December 31, 2009, are reflected in the tables below (in thousands): September 30, 2010 Gross Gross UnrealizedLosses Amortized Unrealized Non-Credit Estimated AVAILABLE FOR SALE: Cost Gains OTTI Other Market Value Investment Securities: U.S. Treasury $ $
